DETAILED ACTION
This is the Office action based on the 16795514 application filed February 19, 2021, and in response to applicant’s argument/remark filed on September 27, 2021.  Claims 1-23 are currently pending and have been considered below.  	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Interpretations
Applicant has amended claim 1 from “forming an oxide mask on a portion of a surface of a MEMS” to “forming an oxide mask directly on a portion of a surface of a MEMS”, and further argued that while Jouanet teaches a feature forming an oxide mask on a portion of a surface of a MEMS, Jouanet fails to teach the feature forming an oxide mask directly on the portion of a surface of a MEMS.  Thus, for the purpose of examining the phrase “forming an oxide mask on a portion of a surface of a MEMS” will be interpreted as the oxide mask may be directly or indirectly on the portion of a surface of a MEMS, i.e. there may be an intervening layer in between.on a first surface of the substrate” (emphasis added), will be interpreted as the hardmask layer may be formed directly or indirectly on the first surface of the substrate.
Claims 9 and 17 recited the term “roughening etchant”; however, the specification fails to define this term.  Since at a microscopic level every surface has a surface roughness, for the purpose of examining all etchants are considered to be capable of roughening.
Claims 9, 13 and 20 recited the term “fusion bond oxide layer”; however, the specification fails to define this term.  Since every layer is capable of being used for a fusion bonding, for the purpose of examining any oxide layer is considered to be a fusion bond oxide layer.  
Claim Objections
Claim 11 objected to because of the following informalities:  the phrase “the hardmask is an oxide layer, silicon nitrite, metal” appears to contain a typographical error.   For the purpose of examining it will be assumed that this phrase is “the hardmask is an oxide, silicon nitride, or a metal layer”.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 recites “removing the oxide mask to expose the portion of the surface of the substrate”; however, the term “the substrate” lacks antecedent basis.   It is noted that Applicant argues that the surface that the oxide mask 14 is deposited directly upon in the invention of Jouanet is not equivalent to the surface that the oxide mask is directly upon in claim 1, thus it appears that Applicant refers to a different surface in the above phrase than the surface of the MEMS device substrate.  One of ordinary skill in the art would not be clear which portion of the substrate to expose during the removing the oxide mask.  For the purpose of examining it will be assumed that the substrate is any portion of the MEMS device substrate.
Claim 4 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 4 recites “concentrated hydrofluoric acid”; however, the term "concentrated" is a relative term which renders the claim indefinite.  The term "concentrated" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art would not be clear which concentration range is considered to be concentrated.  For the purpose of examining it will be assumed that any concentration greater than 0 is considered to be concentrated. 
Claims 14, 20 and 21 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claims 2-4, 15-16 and 21-23 rejected under 35 U.S.C. 112(b) because they are directly or indirectly dependent on claims 1, 14 or 20. 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..



The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the 
Claims 9 and 10 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (U.S. PGPub. No. 20170305738), hereinafter “Chang”:--Claim 9: Chang teaches a method of fabricating a MEMS, comprisingproviding a MEMS device comprising layers 106 and 102 (Fig. 3), wherein layer 102 may be a silicon substrate ([0023]), wherein the MEMS device has a first surface that is the top surface of layer 102;forming a hardmask layer 602 on the first surface (Fig. 6), then remove a portion of the hardmask layer 602 to expose a portion of the first surface (Fig. 7, [0037]);forming a photoresist layer 804 on the exposed portion of the first surface, the photoresist layer 804 has two openings exposes a first and second portion of the first surface (Fig. 8 [0038]);applying etchant to the first and second portion to etch first and second portion through the openings, then removing the photoresist layer 804 (Fig. 8, [0038]);applying water to the first surface then depositing a perfluorodecyltrichlorosilane layer  by fusion.  It is further noted that since the first surface comprises silicon, applying water to the first surface would form a silicon oxide layer. --Claim 10: Chang further teaches that the MEMS comprises an accelerator ([0001]).

 Claims 13 and 17-19 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Chang:--Claims 13, 17: Chang teaches a method of fabricating a MEMS, comprisingproviding a MEMS device comprising layers 106 and 102 (Fig. 3), wherein layer 102 may be a silicon substrate ([0023]), wherein the MEMS device has a first surface that is the top surface of layer 102;forming a first hardmask layer 108 on the first surface, then remove a portion of the hardmask layer 108 to expose a portion of the first surface (Fig. 5, [0034-0035]);;forming a first photoresist layer 704 on the hardmask layer 108 and the exposed portion of the first surface, then etching the MEMS device through an opening of the first photoresist layer 704, then removing the first photoresist layer 704 (Fig. 7, [0036-0037]);forming a second photoresist layer 804 on the exposed portion of the first surface, the photoresist layer 804 has two openings exposes a first and second portion of the first surface (Fig. 8 [0038]);  by fusion.     It is further noted that since the first surface comprises silicon, applying water to the first surface would form a silicon oxide layer. --Claim 18: Chang further teaches that the MEMS comprises an accelerator ([0001]).--Claim 19: Chang further teaches to form a standoff 112 on a surface of the device substrate (Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 1-3 rejected under U.S.C. 103 as being unpatentable over Jouanet et al. (U.S. PGPub. No. 20070039387), hereinafter “Jouanet”, in view of Avanzino et al. (U.S. Pat. No. 6121150), hereinafter “Avanzino”, and Park et al. (U.S. PGPub. No. 20060180897), hereinafter “Park”:--Claims 1, 3: Jouanet teaches a method of fabricating a MEMS, comprisingproviding a first MEMS device substrate comprising layers 9, 6b, 10 and a substrate comprising layers 16 and 7b (Fig. 11);forming an oxide mask layer 14 directly on a portion the substrate,  the oxide mask layer 14 having an opening exposing the first MEMS device substrate (Fig. 12; [0041]);forming a stack comprising conducting layers 13 and 12 on layer 14 and in the opening, the stack is made of a metal;removing the excess metal in the periphery of the opening and exposing the oxide mask to form a metal portion 12 embedded within the opening (Fig. 13);removing the oxide mask to expose the substrate (Fig. 14);bonding the first MEMS device substrate to a second MEMS device substrate (Fig. 15).        Jouanet further teaches that the removing the excess metal in the periphery of the opening and exposing the oxide mask is performed by polishing the stack, but fails to teach that the polishing is a chemical-mechanical polishing.

Claim 4 rejected under U.S.C. 103 as being unpatentable over Jouanet in view of Avanzino and Park as applied to claim 1 above, and further in view of Yon et al. (U.S. PGPub. No. 20140319350), hereinafter “Yon”:--Claim 4: Jouanet modified by Avanzino and Park teaches the invention as above.  Jouanet fails to teach the removing the oxide mask by using a vapor HF.Yon teaches that an oxide layer may be selectively etched with respect to a metal layer by using HF vapor ([0013]).          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to remove the oxide layer by using HF vapor in the invention of Jouanet because Jouanet is silent about a method of the removing the oxide layer, and Park teaches that an oxide layer may be selectively etched with respect to a metal layer by using HF vapor.

 Claim 11 rejected under U.S.C. 103 as being unpatentable over Chang:--Claim 11: Chang teaches the invention as in claim 9 above.  Chang further teaches that the hardmask layer 602 may be germanium or some other material capable of eutectic bonding ([0036]).  Cheng further teaches that other material capable of eutectic bonding is aluminum copper ([0042]).           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use aluminum copper for layer 602 in the 
 
 Claim 12 rejected under U.S.C. 103 as being unpatentable over Chang as applied to claim 9 above, and further in view of Shuler et al. (U.S. PGPub. No. 20030082795), hereinafter “Shuler”:--Claim 12: Chang teaches the invention as in claim 9 above.  Chang further teaches that the etching of the first and second portion of the silicon layer 102 through the photoresist mask may be performed using a wet or dry etchant 802 ([0038], Fig. 8).  Chang fails to teach that the wet etchant may be KOH.        Shuler, also directed to etching a silicon layer through a photoresist mask by using an etchant, teaches that the etchant may be KOH ([0151], Fig. 12).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use KOH as the wet etchant in the invention of Chang because Chang teaches that the etching of the first and second portion of the silicon layer 102 through the photoresist mask may be performed using a wet etchant but is silent about the chemical composition of the wet etchant, and Shuler teaches that KOH would be effective for such etching.
Response to Arguments
Applicant's arguments filed September 27, 2021 have been fully considered as follows:--Regarding Applicant’s argument that Jouanet fails to teach the feature “forming an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/THOMAS T PHAM/Primary Examiner, Art Unit 1713